■ Ellison and Gill, JJ.
(concurring.) — We do not wish to be understood as combatting the views expressed by Smith, P. J., but we prefer" to place our concurrence on the ground that plaintiff placed the apparent title to the property in Currier, clothing.him with the indicia of ownership and thereby putting it in his power to deal with the property as his own. Conceding that the bill of lading was not negotiable, it was at least assignable. The authorities are abundant here and elsewhere that by so doing he is estopped from asserting his real title as against a purchaser having no knowledge of such title. 18 American & English Encyclopedia of Law, 641; Bank v. Bank, 71 Mo. 183; Nehoff v. O’Rielly, 93 Mo. 162; Dows v. Kidder, 84 *410N. Y. 121; Leigh Bros. v. Railroad, 58 Ala. 165; McNeil v. Bank, 46 N. Y. 325; Combes v. Chandler, 33 Ohio St. 178; Cosdsby v. Vandenburg, 101 U. S. 572; Shaw v. Railroad, 101 U. S. 565.